     Case 1:18-cr-00171-DAD-BAM Document 101 Filed 05/21/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY A. SPIVAK
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:18-CR-00171-DAD-BAM

12                                       Plaintiff,

13                               v.                       PRELIMINARY ORDER OF FORFEITURE

14    JURANDY DANIEL LOPEZ JIMENEZ,

15                                       Defendant.

16

17           Based upon the plea agreement entered into between United States of America and

18   defendant Juan Pina, it is hereby ORDERED, ADJUDGED and DECREED as follows:

19           1.        Pursuant to 21 U.S.C. § 853(a), defendant Jurandy Daniel Lopez Jimenez’s interest

20   in the following property shall be condemned and forfeited to the United States of America, to be

21   disposed of according to law:

22                     a. All firearms and ammunition seized by law enforcement, including, but not

23                         limited to a Glock, model 17, 9mm, SN: UE800.

24           2.        The above-listed assets are property used, or intended to be used, in any manner or

25   part, to commit, or facilitate the commission of a violation of 21 U.S.C. § 846.

26           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

27   to seize the above-listed property. The aforementioned property shall be seized and held by U.S.

28   Forest Service in its secure custody and control.
     PRELIMINARY ORDER OF FORFEITURE                     1
     Case 1:18-cr-00171-DAD-BAM Document 101 Filed 05/21/20 Page 2 of 2

 1           4.        a. Pursuant to 21 U.S.C. § 853(n), and Local Rule 171, the United States shall

 2   publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney

 3   General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 4   General may direct shall be posted for at least 30 consecutive days on the official internet

 5   government forfeiture site www.forfeiture.gov. The United States may also, to the extent

 6   practicable, provide direct written notice to any person known to have alleged an interest in the

 7   property that is the subject of the order of forfeiture as a substitute for published notice as to those

 8   persons so notified.

 9                     b. This notice shall state that any person, other than the defendant, asserting a

10   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

11   days from the first day of publication of the Notice of Forfeiture posted on the official

12   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

13   whichever is earlier.

14           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

15   this Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a).

16   IT IS SO ORDERED.
17
         Dated:      May 21, 2020
18                                                          UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        2
